 



Exhibit 10.34
KB HOME
AMENDED AND RESTATED 1999 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Stock Option Agreement (this “Agreement”) is made on ____________ (the
“Grant Date”) between KB Home, a Delaware corporation (the “Company”), and
Jeffrey T. Mezger (“Optionee”). Capitalized terms used in this Agreement and not
defined herein have the respective meanings given them in the KB Home Amended
and Restated 1999 Incentive Plan (the “Plan”).
A G R E E M E N T
     1. Grant. Subject to the terms of the Plan and this Agreement and the
February 28, 2007 employment agreement by and between the Company and the
Optionee (the “Employment Agreement”), the Company hereby grants to Optionee an
option (“Option”) to purchase from the Company an aggregate of ____________
shares of common stock, $1.00 par value per share, of the Company (“Common
Stock”) at the purchase price of $____________ per share. The Option is intended
to be a Non-Qualified Stock Option. The Option may be exercised, and the shares
of Common Stock subject to the Option (the “Option Shares”) may be purchased,
only as provided under this Agreement. A copy of the prospectus describing the
Plan is included herewith, and available upon request, and is made a part
hereof.
     2. Option Vesting and Exercise. The Option may be exercised in accordance
with the following vesting schedule if Optionee is rendering Service (as defined
in the Employment Agreement) on the respective dates indicated below:

          On or After       Shares Subject to Purchase [Date]       [Number of
Shares] [Date]   an additional   [Number of Shares] [Date]   an additional  
[Number of Shares]

     To exercise any portion of the Option that has vested, the Company must
receive both written notice of exercise specifying the number of Option Shares
to be purchased and payment for the full purchase price of such Option Shares
plus the corresponding amount of any taxes the Company is required to withhold
in connection with such exercise. The purchase price for such Option Shares and
any corresponding tax withholding amounts may be paid in, or in any combination
of, cash, cash equivalents or shares of Common Stock that are not subject to any
pledge, other security interest or other applicable restriction under the Plan.
Such Option Shares will be issued, in whole shares only, by or on behalf of the
Company as soon as practicable upon the Company’s or its agent’s receipt of the
full purchase price for such Option Shares and all corresponding tax withholding
amounts.
     Except as provided in Section 3 below with respect to Optionee’s Retirement
and subject to Section 4 below, Optionee will immediately forfeit all rights,
title and interests in and to any portion of the Option that has not vested on
the date Optionee’s Service is terminated.
     3. Accelerated Option Vesting. Notwithstanding Section 2 above, the entire
Option granted hereunder will vest and become immediately exercisable upon
either a (i) a Change in Control or an Involuntary Termination in connection
with the Change in Control (including if such Involuntary Termination occurs
during the three month period prior to a Change in Control) (as such terms are
defined in the Employment Agreement) or (ii) a Change of Ownership of the
Company only if the successor entity does not assume the Option or substitute an
equivalent right for the Option, or (iii) upon

 



--------------------------------------------------------------------------------



 



Optionee’s Retirement. “Retirement” means severance from employment with the
Company or its Subsidiaries for any reason other than a leave of absence, at
such time as the sum of Optionee’s age and years of service with the Company or
its Subsidiaries equals at least 65 or more, provided that Optionee is then at
least 55 years of age. In addition, the vesting of this Option will accelerate
on Optionee’s termination of Service as if Optionee had rendered an additional
(x) 24 months of Service beyond his termination of Service date if there is an
Involuntary Termination (as defined in the Employment Agreement) that is not
connection with a Change in Control and (y) 12 months of Service beyond his
termination of Service date if such termination is due to Optionee’s death or
Disability (as defined in the Employment Agreement).
     4. Option Termination. The Option will cease to be exercisable and will
expire and terminate to the extent not exercised upon the earlier of (i) the
close of business on ____________ and (ii) the dates set forth below in this
Section 4 (with capitalized terms as defined in the Employment Agreement if not
defined herein).
     (a) one (1) month if termination was effected by the Company for Cause,
     (b) thirty-six (36) months if termination was due to an Involuntary
Termination,
     (c) sixty (60) months if termination was due to death or Disability,
     (d) the remaining balance of the Option term if termination was due to
Retirement, or
     (e) twelve (12) months if termination was due to any other reason.
If Optionee is prevented from exercising (or selling shares acquired under) the
Option for some period of time post-Service due to insider trading or other
restrictions then the time periods specified above shall be extended by the
duration of such time that Optionee could not exercise or sell.
     5. No Stockholder Rights. Optionee, and any Permitted Transferee (as
defined in Section 11 hereof), will not be deemed to be a holder of or possess
any stockholder rights with respect to any Option Shares prior to the issuance
of such Option Shares upon exercise of the Option as provided in this Agreement.
     6. Additional Restrictions. Subject to the Employment Agreement, the
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales or other transfers of any
Option Shares, including (a) restrictions under an insider trading policy,
(b) stock ownership requirements, (c) restrictions designed to delay and/or
coordinate the timing and manner of sales of Options Shares following a public
offering of the Company’s Common Stock and (d) the required use of a specified
brokerage firm for such resales or other transfers.
     7. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other event described in Section 13(a) of
the Plan, such adjustment will be made to the number, type and purchase price of
the Option Shares, and to the terms and conditions hereof, as and to the extent
the Committee determines to be appropriate (in its sole discretion).
     8. California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California.
     9. Conformity to Securities Laws. Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended (the “Securities Act”), and
the Securities Exchange Act of 1934, as amended, and any and all regulations and
rules promulgated in each case thereunder by the Securities and Exchange

2



--------------------------------------------------------------------------------



 



Commission. Notwithstanding anything herein to the contrary, the Plan will be
administered, and the Option Shares will be issued, in such a manner as to
conform to the requirements and limitations of such laws, rules and regulations.
To the extent permitted by applicable law, the Plan and this Agreement will be
deemed amended to the extent necessary to conform to such laws, rules and
regulations. Without limiting the generality of the foregoing, during the time
that he is a Company employee Optionee agrees that prior to any sale of Option
Shares, Optionee will notify the Company in order to enable it to take any steps
required by the Securities Act in connection with such sale and further agrees
that he or she will not complete any such sale until he or she has been advised
by the Company that such steps have been taken.
     10. Entire Agreement. This Agreement and the Employment Agreement set forth
the entire agreement and understanding of the parties with respect to the
subject matter of this Agreement, and supersedes all prior and contemporaneous
oral and written agreements and understandings relating to such subject matter.
OPTIONEE ACKNOWLEDGES AND AGREES TO BE BOUND TO, AND THAT THE OPTION IS GRANTED
SUBJECT TO, ALL OF THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING ANY TERMS,
RULES OR DETERMINATIONS MADE BY THE COMMITTEE PURSUANT TO ITS ADMINISTRATIVE
AUTHORITY UNDER THE PLAN, AND THAT IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN, THE PLAN WILL PREVAIL (subject to the Employment
Agreement).
     11. Non-Transferability. The Option may not be transferred (in whole or in
part) except by will or the laws of descent and distribution and except by gift
or a domestic relations order to members of Optionee’s family or to trusts or
other entities whose beneficiaries or beneficial owners are Optionee or members
of Optionee’s family (each, a “Permitted Transferee”). During Optionee’s
lifetime, unless the Option is transferred to a Permitted Transferee in
accordance with this Section 11, only Optionee may exercise the Option as
provided in this Agreement. Subject to such conditions and procedures as the
Company may require, a Permitted Transferee may exercise the Option during
Optionee’s lifetime.
     12. No Obligation. Neither the execution and delivery hereof nor the
granting of the Option will constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of Optionee for any period or
in any capacity.
     13. Notice. Any notice given hereunder to the Company will be addressed to
the Company, attention Senior Vice President, Human Resources, and any notice
given hereunder to Optionee will be addressed to Optionee at his or her address
as shown on the records of the Company.
     14. Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement will be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including, without limitation, any such regulations
or other guidance that may be issued after the date hereof). Subject to the
terms of the Employment Agreement, the Committee may, in its discretion, adopt
such amendments to the Plan or this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to comply with the requirements of Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and
Optionee have executed this Agreement as of the day and year first above
written.

            KB HOME

      By           Its             
    OPTIONEE:

      By:           Jeffrey T. Mezger             

4